Citation Nr: 0728342	
Decision Date: 09/10/07    Archive Date: 09/25/07

DOCKET NO.  03-04 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Louis M. DiDonato, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision by the 
Oakland, California Department of Veterans Affairs (VA) 
Regional Office (RO), and a July 2002 rating decision by the 
Reno, Nevada RO.  

In July 2003, the veteran was afforded a Board hearing at the 
RO before one of the undersigned Veterans Law Judges.  A 
transcript of this hearing is associated with the claims 
folders.  In May 2005, the Board remanded this case for 
further action by the RO.  While the case was in remand 
status, the veteran perfected an appeal with respect to the 
issue of entitlement to service connection for a low back 
disability.  
In March 2007, the veteran testified at a Board hearing at 
the RO before another one of the undersigned Veterans Law 
Judges.  A transcript of this hearing is also associated with 
the claims folders.
     

REMAND

The veteran contends that he has a low back disability that 
is related to an incident of his service involving off-
loading pots from a truck.  In the alternative, he has 
contended that his low back disability was caused or 
aggravated by his service-connected residuals of frostbite of 
the feet.  He maintains that the numbness he experiences in 
his feet has caused him to sustain several falls.

There is both favorable and unfavorable medical opinion 
evidence that addresses the medical question presented in 
this claim.  In a June 2003 letter, B.R., a VA registered 
nurse, reported that she and Dr. P.D. felt that the veteran's 
descriptions of problems with numbness or loss of sensation 
and instability in his feet resulting in numerous falls very 
well might have "contributed" to his current back 
condition.  Whereas in a September 2005 VA examination 
report, the examiner maintained that the veteran's back 
injury was not "caused" by his feet but rather by his size 
and inability to react rapidly to what was a slipping 
incident post-service.  

The Board observes that B.R. did not have the benefit of a 
review of the veteran's entire claims files, and she 
qualified her opinion by noting that the veteran needed to 
undergo a thorough examination for a final determination.  
While the September 2005 VA examiner indicated that he 
reviewed the veteran's service medical records, the Board 
cannot presume that he also reviewed the entire claims files.  
The VA examiner did not believe that the veteran's feet 
caused his back disability but he did not address whether his 
feet aggravated his back disability as B.R. found.  The 
veteran was afforded a very thorough VA examination in August 
2006, but the examiner did not address whether the veteran's 
low back disability was caused by his service or service-
connected disability, nor was the examiner provided with the 
claims files.  In light of the foregoing, the Board finds 
that it is necessary that VA obtain a comprehensive medical 
opinion on the etiology of the veteran's low back disability. 

In addition, while the case is in remand status, the veteran 
should be given another opportunity to comply with the U.S. 
Department of Justice Federal Bureau of Prisons' request for 
proper authorization.  In November 2004, the latest of a 
series of communications, the RO returned to the veteran his 
release of information form because his signature was not an 
original and the form was over 60 days old.  The RO requested 
that the veteran prepare a new form to be returned within 30 
days, but the veteran did not comply with this request.  The 
veteran is hereby on notice that VA is under no further 
obligation to obtain the prison medical records he has 
identified until he complies with the request.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) ("[t]he duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.").

As for the TDIU claim, the September 2005 VA examiner 
essentially maintained that the veteran's service-connected 
cold injuries of the feet were neither particularly disabling 
nor of such severity as to render the veteran unemployable. 
On the other hand, the August 2006 VA examiner found that the 
veteran had neuropathic foot pain, and she maintained that 
the numbness and anesthesia in his feet would not improve.  
The August 2006 VA examiner, however, did not comment on the 
impact of the veteran's bilateral foot disability on his 
employability, which is significant in light of the fact that 
the veteran is currently assigned the maximum schedular 
rating available under 38 C.F.R. § 4.104, Diagnostic Code 
7122.  Thus, the Board finds that it is necessary that VA 
return the examination report to the examiner for a medical 
opinion.  

Finally, the record also reflects that the veteran has not 
been provided all notice required under 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2006), as he was not 
notified that he should submit any pertinent evidence in his 
possession on his back claim.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C. for the following 
actions:

1.  The veteran should be provided the 
notice required under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), to 
include notice that he should submit any 
pertinent evidence in his possession.  
Also, the veteran should be requested to 
complete a release of information form 
for purposes of obtaining prison medical 
records from the U.S. Department of 
Justice Federal Bureau of Prisons.

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or 
the AMC is unable to obtain any pertinent 
evidence identified by the veteran, it 
should so inform the veteran and his 
representative and request them to 
provide the outstanding evidence.

3.  The RO or the AMC should, if 
possible, return the August 2006 cold 
injury protocol examination report to the 
conducting examiner to obtain an opinion 
with respect to each currently present 
low back disorder as to whether there is 
a 50 percent or better probability that 
the disorder is etiologically related to 
service or was caused or chronically 
worsened by service-connected disability, 
in light of a review of the claims files, 
to include the September 2005 VA 
examination report and the June 23, 2003, 
letter from VA registered nurse, B.R.  

In addition, the examiner should provide 
an opinion concerning the impact of the 
veteran's low back disability and cold 
injuries of his feet on his ability to 
work, to include whether they render him 
unemployable.  

If this examiner is not available, the RO 
or AMC should arrange for the veteran to 
be afforded another appropriate VA 
examination, and the examiner must 
address the above questions.  If another 
examination is performed, the claims 
files must be made available to and 
reviewed by the examiner.  The RO or the 
AMC should ensure that all information 
required is provided.

4.  The RO or the AMC should also 
undertake any other indicated 
development.

5.  Then, the RO or the AMC should 
readjudicate the issues on appeal based 
on a de novo review of the record.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and provided an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



___________________________                  
____________________________
             Derek R. Brown		            D. C. Spickler
         Veterans Law Judge, 	                                         
Veterans Law Judge, 
   Board of Veterans' Appeals	                               
Board of Veterans' Appeals



                                       
___________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



